DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryant Wade on 10 May 2022.

The application has been amended as follows: 
IN THE CLAIMS
17. (Currently Amended) A sealing device located between an inner member and an outer member that rotate relative to each other, for sealing a gap between the inner member and the outer member, the sealing device comprising: a tubular part having a central axis and for being mounted on a cylindrical end portion of the outer member; an annular part connected to an upper end of the tubular part and having a portion located radially inside the end portion of the outer member; and at least one lip extending from the annular part toward the inner member, each of the annular part and the tubular part comprising an elastic part made of an elastic material and a rigid part made of a rigid material, the annular part comprising an upper surface that is opposite to the tubular part and that is formed of the elastic part, the tubular part comprising a lower bent surface that is opposite to the annular part, the lower bent surface being convexly bent and protrude downward, multiple protrusions being formed on the upper surface of the annular part, the protrusions protruding along an axial direction of the sealing device, the multiple protrusions being arranged on a circle centered on the central axis and spaced apart from each other, the protrusions overlapping the lower bent surface of the tubular part along the axial direction of the sealing device, and wherein the lower bent surface of the tubular part is approximately semicircular in cross section and has a lowermost portion, and wherein each of the protrusions has a center axis substantially aligned with the lowermost portion of the lower bent surface of the tubular part along the axial direction of the sealing device.

18. (Canceled)

END OF EXAMINER’S AMENDMENT

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as discussed in the Examiner Initiated Interview dated 29 April 2022 the prior art of record fails to show a sealing device located between an inner member and an outer member that rotate relative to each other, for sealing a gap between the inner member and the outer member having the details, as set forth in claims that include elements such as a tubular part having a central axis and for being mounted on a cylindrical end portion of the outer member; an annular part connected to an end of the tubular part and having a portion located radially inside the end portion of the outer member; and at least one lip extending from the annular part toward the inner member, each of the annular part and the tubular part comprising an elastic part made of an elastic material and a rigid part made of a rigid material, at least one of an upper surface of the annular part that is opposite to the tubular part and a lower surface of the tubular part that is opposite to the annular part being formed of the elastic part, multiple protrusions being formed on at least one of the upper surface of the annular part and the lower surface of the tubular part, the protrusions protruding along an axial direction of the sealing device, the multiple protrusions being arranged on a circle centered on the central axis and spaced apart from each other, and (Claim 1) wherein a length of a distal end of each protrusion in a radial direction of the sealing device is equal to or greater than a protruding amount of each protrusion along the axial direction, or (Claim 12) wherein a length of a distal end of each protrusion in a radial direction of the sealing device and a length of a distal end of each protrusion in a circumferential direction are equal to or greater than a protruding amount of each protrusion along the axial direction, or (Claim 13) wherein a length of a distal end of each protrusion in a radial direction of the sealing device is less than a length of a proximal end of each protrusion in the radial direction, and a length of the distal end of each protrusion in a circumferential direction is less than a length of the proximal end in the circumferential direction, or (Claim 17 as amended above) wherein the lower bent surface of the tubular part is approximately semicircular in cross section and has a lowermost portion, and wherein each of the protrusions has a center axis substantially aligned with the lowermost portion of the lower bent surface of the tubular part along the axial direction of the sealing device.  Relevant references, such as Kanzaki (US 2009/0256316) disclose a sealing device (1) located between an inner member (3) and an outer member (2) that rotate relative to each other (see paragraph [0005], etc.), for sealing a gap between the inner member and the outer member (as seen in Fig. 1, etc.), the sealing device comprising: a tubular part (including 11a, 11b, 16, etc.) having a central axis (i.e. the central axis of 3) and for being mounted on a cylindrical end portion of the outer member (as seen in Fig. 1); an annular part (including 11d, 11e, 15, etc.) connected to an end of the tubular part and having a portion located radially inside the end portion of the outer member (as seen in Fig. 1); and at least one lip (13 or 14) extending from the annular part toward the inner member (as seen in Fig. 1), each of the annular part and the tubular part comprising an elastic part (at least 16 and 15) made of an elastic material (as seen in the cross-hatching of Fig. 1, etc., described in the abstract, etc.) and a rigid part (at least 11a, 11b, 11d, 11e) made of a rigid material (as seen in the cross-hatching of Fig. 1, etc., described in the paragraph [0028], etc.), at least one of an upper surface of the annular part (e.g. proximate 14) that is opposite to the tubular part (as seen in Figs. 1, etc. axially opposite) and a lower surface of the tubular part (e.g. at 17) that is opposite to the annular part (as seen in Figs. 1, etc. axially opposite) being formed of the elastic part (as seen in Figs. 1, etc.), multiple protrusions (17 as seen in Figs. 5 and 6) being formed on at least one of the upper surface of the annular part and the lower surface of the tubular part (as seen in Figs. 1, etc. with Figs. 5 and/or 6), the protrusions protruding along an axial direction of the sealing device (as would be seen in the combination of Figs. 1, etc. with Figs. 5 and 6), the multiple protrusions being arranged on a circle centered on the central axis and spaced apart from each other (as seen in Figs. 5 and 6), but fail to disclose (Claim 1) wherein a length of a distal end of each protrusion in a radial direction of the sealing device is equal to or greater than a protruding amount of each protrusion along the axial direction, or (Claim 12) wherein a length of a distal end of each protrusion in a radial direction of the sealing device and a length of a distal end of each protrusion in a circumferential direction are equal to or greater than a protruding amount of each protrusion along the axial direction, or (Claim 13) wherein a length of a distal end of each protrusion in a radial direction of the sealing device is less than a length of a proximal end of each protrusion in the radial direction, and a length of the distal end of each protrusion in a circumferential direction is less than a length of the proximal end in the circumferential direction, or (Claim 17 as amended above) wherein the lower bent surface of the tubular part is approximately semicircular in cross section and has a lowermost portion, and wherein each of the protrusions has a center axis substantially aligned with the lowermost portion of the lower bent surface of the tubular part along the axial direction of the sealing device.
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675